Name: Commission Regulation (EEC) No 2193/84 of 27 July 1984 altering the monetary compensatory amounts relating to certain processed agricultural products not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/33 COMMISSION REGULATION (EEC) No 2193/84 of 27 July 1984 altering the monetary compensatory amounts relating to certain processed agricultural products not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, reduced prices for the manufacture of certain prepara ­ tions covered by Council Regulation (EEC) No 3033/80 (6) ; whereas this must be taken into account in setting the monetary compensatory amounts appli ­ cable to the preparations in question ; Having regard to the Treaty establishing the European Economic Community, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 ('), as last amended by Regulation (EEC) No 2078/84 (4) ; Article 1 The amounts given in Part 8 of Annex I to Regulation (EEC) No 900/84 against subheading 18.06 D II b) 2 and the notes refering thereto are hereby replaced by the following : Whereas Commission Regulation (EEC) No 380/84 (^ altered the arrangements for the sale of butter at ' 18.06 D II b) 2 ( l0) 18.06 D II b) 2 (") 18.06 D II b) 2 f 2) DM 16,87 DM 13,25 DM 30,85 F1 7,73 F1 6,00 F1 14,66 FF 8,08 FF 6,82 FF 11,09 ( l0) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats, more than 6,5 % but less than 1 5 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (") Amounts applicable to chocolate milk crumb as defined in note ('") above, where manufactured from reduced-price butter under the Regulations, and taking account of the coefficients , given in note (4) to Part 5 of this Annex . ( i2) Products other than those falling under ('") and (") above .' Article 2 This Regulation shall enter into force on 1 August 1984 . (  ) OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 90 , 1 . 4 . 1984 , p. 1 . (  ') OJ No L 92, 2. 4 . 1984 , p. 2. (4) OJ No L 192, 20 . 7 . 1984 , p. 10 . O OJ No L 46, 16 . 2 . 1984, p. 25 . (*) OJ No L 323 , 29 . 11 . 1980, p. 1 . No L 199/34 Official Journal of the European Communities 28 . 7. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1984. For the Commission Poul DALSAGER Member of the Commission